Citation Nr: 0121042	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a total 
right knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from January 1952 to 
January 1955.

This matter arises from a December 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefit 
sought on appeal.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  In June 2001, the 
veteran appeared for a video-conference hearing before the 
undersigned Board Member.


REMAND

After a preliminary review of the record, the Board is of the 
opinion that further development is necessary.  Specifically, 
during his June 2001 hearing, the veteran testified that he 
was seen at the VA Medical Center in Philadelphia during the 
latter part of 2000 for his right knee disability.  He was 
also seen by his private orthopedic physician in October 
2000.  None of these records are associated with the claims 
file.  The veteran also reported that he had increased 
disability of his right knee since his last VA examination in 
April 2000, and it appeared, during the hearing, that he had 
flexion to less than 90 degrees.  

Accordingly, in light of the foregoing, this case is remanded 
to the RO for the following actions: 

1.  The RO should obtain all VA and 
private outpatient treatment records 
regarding the veteran's right knee, since 
April 2000, particularly, recent records 
from Dr. Sharkey, the veteran's private 
orthopedic physician.  After securing any 
necessary release, the RO should obtain 
any identified records not already 
associated with the claims file.

2.  The veteran should be afforded 
another VA orthopedic examination of his 
right knee, to assess the current level 
of disability with regard to residuals of 
his right knee replacement.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All necessary tests and 
studies should be performed, and the 
examiner should express an opinion as to 
whether pain and/or flare-ups of pain 
results in additional functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 
(2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  All clinical manifestations of 
right knee disability should be reported 
in detail, with special attention to any 
increase in symptoms since the VA 
examination of April 2000, as well as any 
increased limitation of motion.   

3.  The veteran is hereby advised that 
failure to appear for an examination as 
requested can adversely affect his 
claims.  See 38 C.F.R. § 3.655 (2000).

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  In 
reviewing the file, the RO should be 
mindful to ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2001 Supp.), is 
completed, and that the veteran is 
properly advised.   

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




